DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-20are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 4/30/2019 and 10/29/2019 have been considered by the Examiner and made of record in the application file.
Claim Rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Claims 1, 3, 6-9, 11, 14-17, and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by VEHICLE REAR OBJECT PROXIMITY SYSTEM USING MULTIPLE CAMERAS by Zhang and Lavoie US2018/0361929 (“Zhang”)

With regard to claims 1 and 12, Zhang discloses a method of and system for  detecting and localizing a coupler of a trailer hitch associated with a trailer positioned behind a tow vehicle, the method comprising:	 receiving, at data processing hardware, images from a rear camera positioned on a back portion of a vehicle and in communication with the data processing hardware (Zhang at ¶25 where there is a backup camera in communication with an image processing unit);	determining, by the data processing hardware, a region of interest within the images, the region of interest including a representation of the trailer hitch (Id. where the system can identify a hitch);	determining, by the data processing hardware, a three-dimensional (3D) point cloud representing objects inside the region of interest (Id. where the system can identify obstacles in the way);	determining, by the data processing hardware, a camera plane where the rear camera moves based on the received images (Id. where the system determines an approach alignment based on height and distance, also see ¶32);	projecting, by the data processing hardware, the cloud points onto the camera plane (¶¶25 and 32 where the system overlaps all objects onto the 3D image);	determining, by the data processing hardware, a coupler location based on the projected cloud points onto the camera plane (¶25 where the system determines the exact hitch location);	determining, by the data processing hardware, a path based on the coupler location, the path ending when the tow vehicle is attached to the trailer (Id, where the system determines the path to the hitch);	and sending, from the data processing hardware to a drive system, instructions causing the tow vehicle to autonomously drive in a rearward direction along the path (Id. where the system outputs steering commands to the vehicle’s steering system to drive the vehicle to the hitch for coupling.)
With regard to claims 2 and 13 , Zhang discloses a method of and system for   method of claim 1, further comprising:	determining, by the data processing hardware, an alignment direction of the trailer with respect to the vehicle based on the projected cloud points onto the camera plane;	 wherein the path is based on the alignment direction (Id. at ¶25).
With regard to claims 3 and 14, Zhang discloses a method of and system for method of claim 2, further comprising determining, by the data processing hardware, a longitudinal distance and a lateral distance between the rear camera and the coupler, by:	determining a plane normal to the alignment direction;	determining a first distance between the rear camera and the plane, the first distance indicative of the longitudinal distance;	projecting a position of the rear camera on the plane;	and determining a second distance between the projection of the position of the rear camera on the plane and the projection of the coupler in the camera plane, the second distance indicative of the longitudinal distance;	wherein the path is based the longitudinal distance and the lateral distance (Zhang at ¶25).
With regard to claims 4 and 15 , Zhang discloses a method of and system for  The method of claim 1, wherein determining the region of interest within the 10 images includes:	sending, from the data processing hardware to a display, instructions to display the received images;	and receiving, at the data processing hardware, a user selection of the region of interest (Zhang at ¶¶25, and 30 where the system can operate based on user interaction including human input)
With regard to claims 5 and 16 , Zhang discloses a method of and system for   method of claim 1, wherein determining the point cloud of the region of interest comprises executing one of a Visual Odometry (VO) algorithm, a Simultaneous Localization and Mapping (SLAM) algorithm, and a Structure from Motion algorithm (Zhang at ¶¶25, 26 where the system uses navigational data to determine exact distance to the hitch). 
With regard to claims 6  and 17, Zhang discloses a method of and system for   method of claim 5, further comprising initializing the data processing hardware before executing the algorithms by:	sending, from the data processing hardware to the drive system, instructions causing the tow vehicle to drive in a forward or a rearward straight direction for a predefined distance (Zhang at ¶¶25, 26).
With regard to claims 7 , Zhang discloses a method of and system for  method of claim 1, wherein determining the camera plane comprises:	determining, by the data processing hardware, at least three three-dimensional positions of the rear camera from the received images;	and determining, by the data processing hardware, the camera plane based on the three three-dimensional positions (Zhang at ¶¶25, 26)
With regard to claims 8 and 18 , Zhang discloses a method of and system for   method of claim 7, further comprising:determining, by the data processing hardware, a road plane by:	determining a height of the rear camera from a road supporting the tow vehicle;	and shifting the camera plane by the height of the rear camera (Zhang at ¶¶25, 26).
With regard to claims 9  and 19, Zhang discloses a method of and system for   method of claim 1, further comprising determining a road plane by:	extracting, by the data processing hardware, at least three feature points from the  images including a road (Zhang at ¶33 where the system determines a plane based on the height from the ground, which would be equivalent to the road);	associating, by the data processing hardware, a point of the point cloud with each of the feature points (Id);	and determining, by the data processing hardware, the road plane based on the at least three points of the point cloud associated with the at least three feature points (Id, and ¶25).
With regard to claims 10 and 20 , Zhang discloses a method of and system for   method of claim 9, wherein determining the camera plane comprises:	determining, by the data processing hardware, a height of the rear camera from the road;	and shifting, by the data processing hardware, the road plane by the height of the rear camera (Zhang at ¶33 where the height of the camera from the ground is determined).
With regard to claim 11 , The method of claim 1, further comprising:	determining, by the data processing hardware, a height of the coupler based on a distance between the coupler and a road plane;	wherein the path is based on the height of the coupler Zhang at ¶33-35_

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642